Citation Nr: 1232269	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  11-33 949	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On June 7, 2012, the Veteran failed to report for a hearing scheduled at the RO in Wichita, Kansas before a Veterans Law Judge (VLJ).  However, in correspondence dated and received at the RO in June 2012, she explained that she was under the mistaken impression that the hearing was to be held in Topeka, KS and that she did not receive timely notice of the hearing as it had been mailed to an old address.  She has asked to have the hearing rescheduled.  

The Board accepts the Veteran's explanations as to the reason for her inability to report to the scheduled hearing in June 2012, concludes that good cause has been shown for her failure to report to that hearing, will treat her 2012 correspondence as a motion to reschedule the hearing, and will provide her with another opportunity to report for a scheduled hearing.  See 38 C.F.R. §§ 20.702(c).  Based on the foregoing, the Board will also presume that the Veteran still desires an in-person hearing before a VLJ at the Wichita RO.  Because such hearings are scheduled by the RO, the Board is remanding the case for that purpose.  38 C.F.R. § 20.704(a).  The Veteran has also requested that her hearing be scheduled on a Friday to accommodate her work schedule.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the Wichita RO.  If possible, please schedule the Veteran for a Friday hearing to accommodate her work schedule.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


